Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1, 3, 7, 9, 13, 15 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Yu et al (US Patent Application Publication 20210084589)

For claim 1, Yu et al teach the following limitations:  A delay adjustment method ([0041]-[0046] mention about wakeup delay adjustment), applied to a first electronic device (intelligent device shown in Fig 8) in a distributed device network (Fig 1 shows the distributed network including the multiple intelligent devices), and comprising: acquiring a starting delay of a wakeup engine of at least one second electronic device in the distributed device network ([0114]; [0116]-[0117] mention that the intelligent device calculates the wake up delay; each intelligent device is a wake up engine); determining whether to adjust a starting delay of a wakeup engine of the first electronic device ([0046] mentions about adjustment of the wakeup delay when the wakeup voice is below minimum or above maximum volume) according to the starting delay of the wakeup engine of the first electronic device (the wakeup delay is adjusted according to the delay corresponding to level correspond to minimum or maximum and/or preset delay [0180]-[0184]; [0147] K and D are unique to the respective intelligent device; thus the delay adjustment is according to the delay of the wake up engine and a preset delay of the engine) and the starting delay of the wakeup engine of the at least one second electronic device ([0147] mentions the delay calculation formula; the delay value is adjusted based on level; the level determination is explained in [0145] as dependent on the volume level first relationship; the volume level first relationship is based on volume information from each and every intelligent devices [0058] [0135] [0140] [0145]; [0133] and [0135] mention that  first relationship between volume and level according to volume information from other devices; [0133] [0150] [0169] mention that relation between level volume determines wake up delay; therefore, the wake up delay of other devices are included in the calculation of volume level relationships and the calculation of wakeup delay is further based on wakeup delay of other devices) ; and adjusting, in response to determining that the starting delay of the first electronic device needs to be adjusted, the starting delay of the wakeup engine (adjustment of delay is mentioned in [0046]; [0182]-[0184]), and performing wakeup information interaction with the at least one second electronic device based on adjusted starting delay of the wakeup engine ([0123]-[0126] and [0186] [0194] mention about various notification messages regarding wakeup information among the devices).  


For claim 3, [0135] [0138] [0140] [0159] mention that a device is added newly, which is basically updating based on an update of a new identifier. The added device causes recalculation of first relationship and acquired delay as explained in [0140] and [0142] and the corresponding wake up delay.  The updating is explained in [0066], [0171] [0210] [0211], which explains that the adjustment of wake up delay calculation depends on updating. 

For claim 7, Yu et al teach the following limitations:  A delay adjustment device ([0041]-[0046] mention about wakeup delay adjustment), applied to a first electronic device (intelligent device shown in Fig 8) in a distributed device network (Fig 1 shows the distributed network including the multiple intelligent devices), and comprising: a processor and a memory for storing instructions executable by processor (Fig 9; [0231]-[0236]) wherein the processor configured to : acquiring a starting delay of a wakeup engine of at least one second electronic device in the distributed device network ([0114]; [0116]-[0117] mention that the intelligent device calculates the wake up delay; each intelligent device is a wake up engine); determining whether to adjust a starting delay of a wakeup engine of the first electronic device ([0046] mentions about adjustment of the wakeup delay when the wakeup voice is below minimum or above maximum volume) according to the starting delay of the wakeup engine of the first electronic device (the wakeup delay is adjusted according to the delay corresponding to level correspond to minimum or maximum and/or preset delay [0180]-[0184]; [0147] K and D are unique to the respective intelligent device; thus the delay adjustment is according to the delay of the wake up engine and a preset delay of the engine) and the starting delay of the wakeup engine of the at least one second electronic device ([0147] mentions the delay calculation formula; the delay value is adjusted based on level; the level determination is explained in [0145] as dependent on the volume level first relationship; the volume level first relationship is based on volume information from each and every intelligent devices [0058] [0135] [0140] [0145]; [0133] and [0135] mention that  first relationship between volume and level according to volume information from other devices; [0133] [0150] [0169] mention that relation between level volume determines wake up delay; therefore, the wake up delay of other devices are included in the calculation of volume level relationships and the calculation of wakeup delay is further based on wakeup delay of other devices) ; and adjusting, in response to determining that the starting delay of the first electronic device needs to be adjusted, the starting delay of the wakeup engine (adjustment of delay is mentioned in [0046]; [0182]-[0184]), and performing wakeup information interaction with the at least one second electronic device based on adjusted starting delay of the wakeup engine ([0123]-[0126] and [0186] [0194] mention about various notification messages regarding wakeup information among the devices).  


For claim 9, [0135] [0138] [0140] [0159] mention that a device is added newly, which is basically updating based on an update of a new identifier. The added device causes recalculation of first relationship and acquired delay as explained in [0140] and [0142] and the corresponding wake up delay.  The updating is explained in [0066], [0171] [0210] [0211], which explains that the adjustment of wake up delay calculation depends on updating. 

For claim 13, Yu et al teach the following limitations: A non-transitory computer-readable storage medium, wherein instructions in the storage medium are executed by a processor of an electronic device (Fig 9; [0231]-[0236]) to cause the electronic device to execute the  delay adjustment method ([0041]-[0046] mention about wakeup delay adjustment), applied to a first electronic device (intelligent device shown in Fig 8) in a distributed device network (Fig 1 shows the distributed network including the multiple intelligent devices), and comprising: acquiring a starting delay of a wakeup engine of at least one second electronic device in the distributed device network ([0114]; [0116]-[0117] mention that the intelligent device calculates the wake up delay; each intelligent device is a wake up engine); determining whether to adjust a starting delay of a wakeup engine of the first electronic device ([0046] mentions about adjustment of the wakeup delay when the wakeup voice is below minimum or above maximum volume) according to the starting delay of the wakeup engine of the first electronic device (the wakeup delay is adjusted according to the delay corresponding to level correspond to minimum or maximum and/or preset delay [0180]-[0184]; [0147] K and D are unique to the respective intelligent device; thus the delay adjustment is according to the delay of the wake up engine and a preset delay of the engine) and the starting delay of the wakeup engine of the at least one second electronic device ([0147] mentions the delay calculation formula; the delay value is adjusted based on level; the level determination is explained in [0145] as dependent on the volume level first relationship; the volume level first relationship is based on volume information from each and every intelligent devices [0058] [0135] [0140] [0145]; [0133] and [0135] mention that  first relationship between volume and level according to volume information from other devices; [0133] [0150] [0169] mention that relation between level volume determines wake up delay; therefore, the wake up delay of other devices are included in the calculation of volume level relationships and the calculation of wakeup delay is further based on wakeup delay of other devices) ; and adjusting, in response to determining that the starting delay of the first electronic device needs to be adjusted, the starting delay of the wakeup engine (adjustment of delay is mentioned in [0046]; [0182]-[0184]), and performing wakeup information interaction with the at least one second electronic device based on adjusted starting delay of the wakeup engine ([0123]-[0126] and [0186] [0194] mention about various notification messages regarding wakeup information among the devices).  


For claim 15, [0135] [0138] [0140] [0159] mention that a device is added newly, which is basically updating based on an update of a new identifier. The added device causes recalculation of first relationship and acquired delay as explained in [0140] and [0142] and the corresponding wake up delay.  The updating is explained in [0066], [0171] [0210] [0211], which explains that the adjustment of wake up delay calculation depends on updating. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 2, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Patent Application Publication 20210084589)

For claim 2, Yu et al teach that the device can be added ([0135] [0138] [159]). The devices therefore can be kept unchanged too. The delay values can be acquired anytime because devices can exchanges information ([0137]-[0138]). Therefore, the delay calculation can be based on network unchanged structure. However, Yu et al does not explicitly mention about preset time length. Examiner takes official notice that keeping the network unchanged for a preset time is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date to keep the network static, since too many dynamic update may create an unstable condition for a network. 

For claim 8, Yu et al teach that the device can be added ([0135] [0138] [159]). The devices therefore can be kept unchanged too. The delay values can be acquired anytime because devices can exchanges information ([0137]-[0138]). Therefore, the delay calculation can be based on network unchanged structure. However, Yu et al does not explicitly mention about preset time length. Examiner takes official notice that keeping the network unchanged for a preset time is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date to keep the network static, since too many dynamic update may create an unstable condition for a network. 

For claim 14, Yu et al teach that the device can be added ([0135] [0138] [159]). The devices therefore can be kept unchanged too. The delay values can be acquired anytime because devices can exchanges information ([0137]-[0138]). Therefore, the delay calculation can be based on network unchanged structure. However, Yu et al does not explicitly mention about preset time length. Examiner takes official notice that keeping the network unchanged for a preset time is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date to keep the network static, since too many dynamic update may create an unstable condition for a network. 

4.	Claim(s) 4-5, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Patent Application Publication 20210084589)
 in view of Piersol (US Patent Application Publication 20190372902; cited in IDS). 

For claim 4, Yu does not explicitly mention that the maximum delay value is determined based on the delay value comparison. Piersol teaches that the delay values are compared to determine the maximum delay and adjustment is based on maximum delay and another preset delay ([0265]; time range or window). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yu and Piersol to determine a maximum delay, because Yu sets the maximum delay value ([0043] and [0045]) without explicitly disclosing how to determine the maximum value range.  The delay values can be calculated and compared to determine the maximum delay value and the associated range using the teachings of Piersol. These calculation is easy to implement and easy to be maintained.  

For claim 5, the BRI does not include the conditional limitations “in response to delay difference between maximum delay and starting delay greater than preset maximum delay tolerance value, determining starting delay to be adjusted”. The BRI only includes “delay difference between maximum delay and starting delay greater than preset maximum delay tolerance value calculation”, which is well known to one ordinary skill in the art. Such calculation can be performed for various reasons, such as weather the starting delay values are within acceptable range from maximum delay. Applicant may amend the claim to include “determining that a delay difference between maximum delay and starting delay is greater than preset maximum delay tolerance value” as a method step. 

For claim 10, Yu does not explicitly mention that the maximum delay value is determined based on the delay value comparison. Piersol teaches that the delay values are compared to determine the maximum delay and adjustment is based on maximum delay and another preset delay ([0265]; time range or window). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yu and Piersol to determine a maximum delay, because Yu sets the maximum delay value ([0043] and [0045]) without explicitly disclosing how to determine the maximum value range.  The delay values can be calculated and compared to determine the maximum delay value and the associated range using the teachings of Piersol. These calculation is easy to implement and easy to be maintained.  

For claim 16, Yu does not explicitly mention that the maximum delay value is determined based on the delay value comparison. Piersol teaches that the delay values are compared to determine the maximum delay and adjustment is based on maximum delay and another preset delay ([0265]; time range or window). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Yu and Piersol to determine a maximum delay, because Yu sets the maximum delay value ([0043] and [0045]) without explicitly disclosing how to determine the maximum value range.  The delay values can be calculated and compared to determine the maximum delay value and the associated range using the teachings of Piersol. These calculation is easy to implement and easy to be maintained.  


Allowable Subject Matter
5.	Claims 6, 11-12, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186